Title: To Benjamin Franklin from Cardone, 23 July 1777
From: Cardone, —— de
To: Franklin, Benjamin


De Paris 23 Juillet 1777.
J’Aurois Accourû, Mon Vénérable Docteur, vous féliciter de l’heureux succès de vos armées; Mais voilà bien des fois que je vais chez vous, sans avoir le bonheur de vous rencontrer: J’irai, samedy, avec Buquet, sur les Midy, où une heure: il lui est fort intéressant de sçavoir ce que vous pensez du Memoire que j’ai laissé chez vous dans une de mes visites, et il ne m’est point indifférent de sçavoir vos réfléxions.
Quel deshoneur pour ces Insulaires Orgueilleux d’être battus partout, par des gens qu’ils proclament poltrons dans toute L’Europe: cela double leur défaite, que des Pygmées battent des Géans; Mais vous rendez un service très essentiel aux Trois Royaumes; car vous faites échouer par votre vigoureuse deffense le projet de North, d’établir le Despotisme en Angleterre: vous avez été Prophete en Politique; Car je me souviens que dans leur Parlement, vous leur avez predit tout ce qui leur arrive: il ne faut pas encore une année, pour que la révolution soit complette: vous n’en éprouverez jamais dans mes sentimens qui seront toujours remplis de l’Estime et de la vénération dans laquelle je suis, Mon Cher Docteur, Votre très humble et très obeissant serviteur
DE Cardone.
  hôtel du St. Espritrue de Tournon.
 
Addressed: A Monsieur / Monsieur Franklin / maison de M. Rez de / Chaumont à Passy / près Paris. / A Passy.
